Citation Nr: 1730021	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  16-42 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for radiculopathy of the right leg.

3.  Entitlement to service connection for radiculopathy of the left leg.

4.  Entitlement to service connection for a respiratory disorder. 


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

Laura E. Collins, Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to September 1957, in addition to prior Reserves service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in March 2015 and October 2016 by a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2017 the Veteran and his spouse testified before the undersigned in a videoconference hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (2016).

The issue of entitlement to service connection for a respiratory condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, a low back disability is related to service.

2.  Left leg radiculopathy is secondary to the now service-connected low back disability.

3.  Right leg radiculopathy is secondary to the now service-connected low back disability.
CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability are met.  38 U.S.C. §§ 1131, 1154(a), 5107(b) (2016); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for left leg radiculopathy are met.  38 U.S.C. §§ 1131, 5107(b) (2016); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

3.  The criteria for service connection for right leg radiculopathy are met.  38 U.S.C. §§ 1131, 5107(b) (2016); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.303; Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 C.F.R. § 3.102.

I. Low Back Disability

Service treatment records show the Veteran complained of a stiff neck for about two weeks in October 1956.  He returned to sick call soon after nothing his neck continued to both him and with a new complaint of pain in both trapezius muscles.  He was given medications and placed on light duty.  The Veteran returned to sick call in November 1956, where he reported having pain and stiffness of the neck and some stiffness and pain in back, since September 1956.  He was sent to the Medical Officer who indicated that the physical examination was negative except for minimal muscle soreness of the trapezius.

During the course of the appeal, the Veteran's low back pain has been attributed to several diagnoses, including multilevel moderate to severe chronic degenerative joint disease of the lumbosacral spine, degenerative disc disease, spondylolisthesis, mild to moderate multilevel neural foraminal stenosis and facet arthropathy, and scoliosis.  The Veteran has consistently, competently, and credibly reported that the pain began in, and has continued since, service.  He has maintained that it was caused by the daily heavy labor he performed for two years building cement structures.  His wife has known him since 1959 and has also consistently, competently, and credibly reported first-hand knowledge of his back pain that is reported to have begun in service and continued since.

The record contains positive nexus opinions from the Veteran's treating private physicians and chiropractor, and a negative nexus opinion from the June 2016 VA examiner.  Of note, is a favorable opinion from Dr. H.  Dr. H. indicated that he was aware the Veteran performed hard physical labor while he was in the Construction Battalion of the Navy.  Dr. H. also noted that he reviewed the Veteran's service treatment records (which showed treatment on at least two occasions for injuries to his neck and back) in addition to his latest clinical reports.  Dr. H. opined that an acute injury [such as the one noted in service] can lead to a chronic injury like a herniated disc, which can lead to degenerative arthritis and chronic back pain.  Thus, it was his opinion that it is as likely as not that the injury the Veteran suffered in service contributed to his current disability.  In contrast, the June 2016 VA examiner opined that it is impossible to determine how the Veteran's duties in the military affected the normal progression of the aging process which can produce degenerative changes of the spine and discs.

In light of the favorable private opinions and the speculative VA opinion, and with consideration of the in-service complaints, credible report of recurrent symptoms thereafter, and the credible testimony presented at the May 2017 hearing, the Board finds that the evidence is at least in equipoise as to whether the Veteran's low back disability is related to service.  Resolving all reasonable doubt in the Veteran's favor, service connection for a low back disability is warranted.  38 U.S.C.A. § 5107(b); 3.303(d); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II. Bilateral Leg Radiculopathy

At the May 2017 hearing, the Veteran testified that he is seeking service connection for right and left lower extremity radiculopathy secondary to his low back disability.  

An EMG study conducted in June 2014 showed L3-4 radiculopathy on the right and L4-5-and L5-S1 radiculopathy on the left.  VA and private treatment records contain evidence of lumbar radiculopathy associated with the Veteran's back disability, to include degenerative disc disease.  The Board is cognizant of the June 2016 VA examiner's finding of no radicular pain or other signs or symptoms due to radiculopathy, but the examiner did not explain the conflict between her finding with the other objective medical evidence of record.  As the relevant treatment records in the claim file indicate the bilateral lower extremity radiculopathy is associated with the Veteran's current back disability, service connection for right and left lower extremity radiculopathy secondary to the service-connected low back disability is warranted.  38 U.S.C.A. § 5107(b); 3.303(d), 3.310; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Resolving reasonable doubt in favor of the Veteran, service connection for a low back disability is granted.

Service connection for radiculopathy of the left leg is granted.

Service connection for radiculopathy of the right leg is granted.

REMAND

The Veteran also seeks entitlement to service connection for a respiratory disorder.  He has not been provided with a VA examination in conjunction with this appeal.  VA must provide a medical examination when the record shows:

(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.

McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Here, the Veteran has current respiratory diagnoses, including interstitial lung disease and chronic bronchitis.  He has competently and credibly reported that for two years during service, he worked in close proximity to cement dust, without breathing protection, and was also exposed to coral dust.  He has competently and credibly reported shortness of breath and sore throat symptoms during and since service and has submitted articles from the Mayo Clinic and a medical journal to support this theory of causation.  The Board finds that the record does not contain sufficient evidence to make a decision on the issue, and an examination is needed.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Notify the Veteran that he may submit additional lay statements from individuals that have first-hand knowledge and/or were contemporaneously informed of the onset of his in-service and post-service respiratory symptoms.  Provide an appropriate amount of time to submit this lay evidence.

2.  Schedule the Veteran for an appropriate VA examination to determine whether any current respiratory disability is related to service.  The examiner should review the claims file and note such review in the report.  All appropriate tests and studies should be conducted.  The examiner should:

      a) Identify all current respiratory disabilities.

b) For each identified respiratory disability, please state whether it is at least as likely as not (i.e. at least a 50 percent probability or greater) related to service, to include two years of daily exposure to cement dust (and possibly coral dust) without breathing protection.  

Complete rationales for opinions expressed and conclusions reached should be set forth in the report.  In providing the opinions, please consider and discuss the following:

		a) Service treatment records noting complaints of cough and sore throat;

		b) The Veteran's lay reports of the onset and recurrence of his respiratory symptoms, and;

		c) The two medical articles submitted by the Veteran.  These are bookmarked in VBMS with a receipt date of 5/17/2017 and labeled "Web / HTML Documents" with a Subject of "Mayo Clinic article - Interstitial lung disease; Abstract of cement dust hazards article." 

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  

The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2016).



______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


